DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a fitting portion (i.e. means for fitting) and position adjustment member (i.e. means for position adjusting) in claim 1, and position adjustment member in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-4, in claim 1, line 2, the language “and is supported by a support member” requires the housing to be connected to the support member. In line 5, the language “a fitting portion that fits with a position adjustment member” requires the fitting portion be connected to the position 
With respect to claim 4, the electrical machine “using the housing according to claim 1”. It is unclear whether only the housing is part of the electrical machine, or the housing including the support member. 
Regarding claims 5 and 6, the language “formed to be bent” in claim 5, line 5 renders the claim indefinite because it is unclear whether the flange portion is actually bent, or whether it must merely be capable of being bent. Further, in claim 5, lines 5-7, the language “the flange portion is formed to be bent to the main body from a connection portion … toward a tip of the flange portion” renders the claim indefinite. First, it is unclear exactly what is meant by “bent to the main body”. Additionally, it is unclear how the flange portion can be bent toward its tip, since the tip is part of the flange portion, and the connection portion is connected to the main body and therefore cannot move.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, as best understood (see rejection under 35 U.S.C. 112(b)) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Batzner (US20140062240A1).
Batzner reads on the claims as follows (refer to Fig. 2):
Claim 1. A housing (3) of a rotating electrical machine (2) that accommodates a stator (inherently present) of the rotating electrical machine and is supported by a support member (8), the housing comprising: 
a first tab (one 6) that forms a first through-hole (7) through which a first screw (see para. [0022]) passes; and 
a second tab (another 6) that forms a second through-hole (7) through which a second screw passes and forms a fitting portion (13) that fits with a position adjustment member (14), 
wherein the first tab is formed such that a first facing surface facing the support member of the first tab is farther from the support member than a second facing surface facing the support member of the second tab. See rejection under 35 U.S.C. (112(b). Claim 1 appears to require the combined structure of a housing connected to a support member.
Claim 2. The housing of a rotating electrical machine according to claim 1, wherein the first tab includes a connection portion (portion connecting a flange member 6 to the body of the casing 3) connecting a main body forming storage space of the housing and the first tab, and a first tab main body forming the first through-hole, and the connection portion has a surface that is flush with an edge of the main body. See Fig. 2. See also Fig. 4, which shows a different embodiment, but the position of the flanges relative to the housing main body is seen clearly, and 
Claim 3. The housing of a rotating electrical machine according to claim 1, wherein the first tab main body is formed such that a distance from the support member becomes larger along a direction from the connection portion to a tip of the first tab main body. See rejection under 35 U.S.C. 112(b). Claim 1 appears to require the combined structure of a housing connected to a support member. 
Claim 4. A rotating electrical machine using the housing according to any of claims 1 to 3, the rotating electrical machine comprising: a stator (inherently present in a rotary electric machine; also see “pole cover” in para. [0021]; “pole” is a term used to refer to the stator poles, whether magnets or windings) fixed to an inner wall of the housing; and a rotor (see “rotor axis” in para. [0021]) enclosed by the stator.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Batzner in view of Taga (JP H11-191941A).
Batzner discloses the claimed invention, as specified above. However, if claims 1-3 are not intended to be drawn to the housing already attached to the support member, but rather to the housing alone, the claims are still deemed unpatentable, as will be explained below. 
The motor casing of Batzner is attached to the support member using flange members 6. 
This concept is not unique to motors, as it is known in various fields of art to attach a first member to a second member by providing flanges to the first member, and using screws or bolts passing through holes in the flanges to fasten together the two members. Taga discloses fastening a bracket 9 to a base stand 3 by means of flanges 10, one of which is received in a holder 18, the other being fastened by means of a screw 8 to the base 3. At least the flange to be fastened with the screw is bent upwardly such that a spring effect is created when the bracket is fastened to the base, thereby preventing vibration/chattering noise. 
Taking into consideration the teachings of Taga, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that bending at least one of the flange members 6 of Batzner would create a spring effect which would result in a tighter engagement between the housing and the support member, thereby preventing vibration of the housing relative to the support member. Therefore, the limitations in the last three lines of claim 1 and last two lines of claim 3 would have been obvious to one of ordinary skill in the art. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Batzner in view of Kanabe (US2015/0042192A1).
Batzner discloses the claimed invention, as discussed above, and also discloses that it is known to form a housing by deep-drawing (see para. [0002]), but does not further discuss any manufacturing steps of the housing.
Kanabe discloses using deep-drawing to form a housing of a motor. As can be seen in sections (a) and (b) of claim 7, the deep-drawing operation produces a tubular case 14 having a flat portion 52. A pressing jig can then be used to press the flat portion 52 to form portion 15 (see Fig. 6).
In view of the teachings of Kanabe, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the housing 3 of Batzner by deep-drawing to form a tubular-shaped housing having a flat portion (i.e. corresponding to the flange of the first step of can be bent), followed by punching to form the flange members 6 (i.e. corresponding to the claimed first and second tabs. One of ordinary skill in the art would have found it obvious to do so because the housing of Batzner can be formed by deep-drawing, and Kanabe provides further teachings regarding how a deep-drawn housing can be manufactured, i.e. the technique of Kanabe is clearly applicable to forming the housing of Batzner.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Batzner in view of Kanabe and further in view of Taga.
Batzner in view of Kanabe render obvious the invention as claimed in claim 5. Regarding claim 6, please refer to the discussion of Taga, with respect to claims 1-3. Taking into consideration the teachings of Taga, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that bending at least one of the flange members 6 of Batzner in view of Kanabe would create a spring effect which would result in a tighter engagement between the housing and the support member, thereby preventing vibration of the housing relative to the support member. If not all of the flange members are bent (since Taga suggests that not all flanges must be bent), then the limitations of claim 6 are met.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729